Exhibit d Province of Saskatchewan Current Description December 2012 [MAP] TABLE OF CONTENTS Page Province of Saskatchewan 1 Overview of the Economy 3 Finances of the Government 17 General Revenue Fund Supplementary Financial Information 33 Detail of General Revenue Fund Debt 51 Crown Corporations 54 Government of Saskatchewan Summary Financial Statements (Volume 1 of the Public Accounts) Exhibit E Sources of Information 62 In this document, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in Canadian dollars.On September 28, 2012, the noon nominal rate for Canadian dollars ($), as reported by the Bank of Canada, was $0.98371.00 United States dollar (U.S. $). Tonnes as used in this document refers to metric tons.One tonne is equivalent to 1.102311 short tons. In this document, the financial transactions of the general fund of the Government are recorded under the General Revenue Fund.(Refer to page 17 for further information.) The Government uses accrual accounting.The accrual accounting method recognizes financial transactions at the time they occur, regardless of whether any cash is received or paid.This method of accounting provides a complete picture of the total financial obligations resulting from decisions made during the year.The General Revenue Fund follows the accrual method except for defined benefit pension plan costs.During 2008-09, the Government made a change in accounting policy to comply with the recommendations of the Public Sector Accounting Board of the Canadian Institute of Chartered Accountants for long-term debt.On the Statement of Financial Position, loans to Crown corporations and public debt (gross debt net of sinking funds) are now presented net of government business enterprise specific debt.Additionally, reimbursements of interest from Crown corporation general debt are no longer netted against debt servicing costs on the Statement of Operations.Prior to this change in accounting policy, public debt was presented on a gross basis on the Statement of Financial Position, and all reimbursements of interest from Crown corporations’ debt were netted against debt servicing costs.The 2007-08 amounts have been restated for this change in accounting policy. During 2008-09, the Government determined that agricultural land held for resale, previously presented as a financial asset, is more appropriately classified as tangible capital assets because this land is not expected to be sold within the next year.This change has been applied retroactively with restatement of the 2007-08 amounts. During 2008-09, the Government reclassified certain revenue categories, with restatement of 2007-08 amounts: ●
